COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


OIL TRANSPORT, INC. AND
 TRAVELERS INSURANCE CO.
                                               OPINION BY
v.           Record No. 2385-95-1       JUDGE NELSON T. OVERTON
                                              JULY 2, 1996
EMMA JORDAN


       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Michelle ReDavid Rack (Gregory R. McCracken;
             Huff, Poole & Mahoney, P.C., on brief), for
             appellants.

             Sidney H. Kelsey, Jr. for appellee.



     Emma Jordan was awarded benefits pursuant to Code

§§ 65.2-512(A)(2) and 65.2-515(A)(4) after her son was killed in

a work-related accident.    Oil Transport and its insurer

(collectively "employer") appeal, contending that the evidence

before the Workers' Compensation Commission was insufficient to

support a finding of destitution as to Jordan.      We agree with

employer, and we reverse the order of the commission and dismiss

the claim.

     Jordan's son was killed in October 1992 in an accident

arising out of and in the course of his employment with Oil

Transport.    The employer accepted the claim as compensable but

denied that Jordan was entitled to receive benefits as a

dependent of her son.    A hearing was held before Deputy

Commissioner Lahne on April 26, 1995, to determine whether Jordan

was totally or partially dependent on the decedent.     Jordan was
the sole witness.

     Jordan had been living with her son when he was killed.          She

testified that her son cashed his checks and gave her money to

pay the rent, utilities, and food.          His weekly wage was $395.64

(approximately $1700 per month).         Jordan's monthly income at the

time of her son's death was $636.08, comprising $420 from an

annuity and $216.08 from Social Security.         Jordan testified that

her son claimed her as a dependant when he filed tax returns,

although she did not specify which years and no tax returns were

produced at the hearing.       The deputy commissioner, after hearing

Jordan's testimony and reviewing the interrogatories, found that

Jordan was a parent in destitute circumstances as contemplated by

Code § 65.2-515(A)(4) and awarded benefits pursuant to Code

§ 65.2-512(A)(2).       The full commission found that the record

supported the deputy commissioner's conclusion and affirmed the

award.
     Code § 65.2-512 states in relevant part:
          A. If death results from the accident within
          nine years, the employer shall pay, or cause
          to be paid, compensation in weekly payments
          equal to 66 2/3 percent of the employee's
          average weekly wages, but not more than 100
          percent of the average weekly wage of the
          Commonwealth as defined in § 65.2-500 nor
          less than 25 percent of the average weekly
          wage as defined therein:

                    *      *    *    *       *    *    *

          2.   If there are no total dependents
          pursuant to subdivision A 1, A 2, or A 3 of
          § 65.2-515, to those persons presumed to be
          wholly dependent as set forth in subdivision
          A 4 of § 65.2-515, and to those determined to



                                    - 2 -
             be wholly dependent in fact, for a period of
             400 weeks from the date of injury . . . .


     Code § 65.2-515(A)(4) provides that "[p]arents in destitute

circumstances, provided there be no total dependents pursuant to

other provisions of this section," are "conclusively presumed to

be dependents wholly dependent for support upon the deceased

employee."    A parent with "only the earning potential sufficient

to provide no more than a bare existence with no resources to

provide against reasonably anticipated or inevitable financial

emergencies" is deemed "financially vulnerable" and, therefore,

destitute for the purposes of Code § 65.2-515(A)(4).        Roanoke

Belt, Inc. v. Mroczkowski, 20 Va. App. 60, 71, 455 S.E.2d 267,

272 (1995).    This status is to be determined by the evidence

viewed at the time of the employee's death.     Id.

     Under these standards Jordan failed to meet her burden of

proving dependency, whether actual or as a result of being

financially vulnerable.    Despite two sets of specific

interrogatories, Jordan refused to provide even approximate

dollar amounts of her son's contributions to her expenses.       She

produced no tax returns, no documentation of bills being paid by

her son, nor any other tangible objective evidence of dependency.

Her testimony consisted solely of bald assertions that she was

dependent on her son's contributions.    Jordan testified to no

reasonably anticipated or inevitable financial emergency at the

time of her son's death.    The evidence of her financial position

at the time of her son's death was inadequate to classify her as


                                 - 3 -
financially vulnerable.   Upon the record before us, we must

conclude that the commission had insufficient evidence to

determine that Jordan was in "destitute circumstances."

     Employer also argues that the deputy commissioner erred in

excluding certain letters written by the decedent.   Having

concluded that the claim should be dismissed on other grounds, we

do not reach the issue of the admissibility of the letters.

     For the reasons set forth above, we reverse the commission's

decision and dismiss the claim.

                                         Reversed and dismissed.




                               - 4 -